 

Exhibit 10.2
STOCK BONUS AGREEMENT
This Stock Bonus Agreement (this “Agreement”), effective as of «GrantDate» (the
“Grant Date”), is by and between Lexicon Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and «Name» (“Employee”).
To carry out the purposes of the Company's Equity Incentive Plan (the “Plan”),
and the determination of the compensation committee (the “Compensation
Committee”) of the Company's board of directors (the “Board”) to award Employee
a stock bonus under the Plan, subject to the terms and conditions of this
Agreement, of shares of the Company's Common Stock, par value $0.001 per share
(“Stock”), and in consideration of the mutual agreements and other matters set
forth herein and in the Plan, the Company and Employee hereby agree as follows:
1.    Grant of Shares. The Company hereby grants to Employee a stock bonus, on
the terms and conditions set forth in this Agreement and in the Plan, consisting
of an aggregate of «Shares» shares of Stock (the “Shares”).
2.    Vesting. The interest of Employee in the Shares shall be immediately
vested on the Grant Date.
3.    Non-Transferability. Employee's rights under this Agreement may not be
transferred by Employee otherwise than by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order (as defined in
Title I of the Employee Retirement Income Security Act of 1974, as amended, or
the rules thereunder).
4.    Withholding of Tax. Employee shall be liable for any and all federal,
state or local taxes, including withholding taxes, arising out of the grant of
Shares hereunder. Unless Employee elects otherwise as provided below, Employee
shall satisfy such withholding tax obligation by forfeiting to the Company that
number of Shares having a Fair Market Value (as defined in the Plan) equal to
the Company's minimum withholding obligation. Employee may alternatively elect
to satisfy such withholding tax obligation by making a cash payment to the
Company equal to the Company's minimum withholding obligation, in which case
Employee shall (a) provide the Company with written notice of such election and
(b) pay to the Company in immediately available funds an amount equal to the
Company's minimum withholding obligation. No Shares shall be issued to Employee
unless and until Employee shall have paid or otherwise satisfied the withholding
tax obligations with respect thereto.
5.    Equity Incentive Plan. The Plan, a copy of which is available for
inspection by Employee at the Company's principal executive office during
business hours, is incorporated by reference in this Agreement. This Agreement
is subject to, and the Company and Employee agree to be bound by, all of the
terms and conditions of the Plan. In the event of a conflict between this
Agreement and the Plan, the terms of the Plan shall control. Subject to the
terms of the Plan, the administrator of the Plan shall have authority to
construe the terms of this Agreement, and the determinations of the
administrator of the Plan shall be final and binding on Employee and the
Company.
6.    Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.
7.    Governing Law. This Agreement and all actions taken hereunder shall be
governed by and construed in accordance with the laws of the State of Delaware.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and Employee has executed this Agreement effective for all purposes as of the
Grant Date.
 
Lexicon Pharmaceuticals, Inc.
 
 
 
 
By:
 
 
 
Arthur T. Sands, M.D., Ph.D.
President and Chief Executive Officer
 
 
 
 
Employee
 
 
 
 
«Name»


 